Citation Nr: 1409566	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a thoracolumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1987 to October 1987 and from January 2004 to March 2005.  He also had Army Reserve service.  

These matters come before the Board of Veterans'' Appeals (Board) on appeal from a March 2008 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Acting Veterans Law Judge in an August 2010 Travel Board hearing; a transcript of the hearing is of record.  

These matters were previously before the Board in February 2011 when they were remanded for additional development.  

The Board's February 2011 remand also included the matters of entitlement to service connection for a right elbow disorder and a right pinky disorder.  In a May 2012 rating decision, the Veteran was awarded service connection for right elbow carpal tunnel syndrome.  As the Veteran has not expressed disagreement with the rating decision, those matters are no longer before the Board.  


FINDINGS OF FACT

1.  A cervical spine and/or a thoracolumbar spine disorder were first manifested many years after the Veteran's first period of active service, and the preponderance of the evidence shows that it is unrelated thereto.  

2.  A cervical spine and/or a thoracolumbar spine disorder existed prior to the Veteran's second period of active service and were not aggravated as a result of such service.  



CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  

2.  A thoracolumbar spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied by way of a November 2007 letter.  The letter was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The letter also provided notice as to what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the appellant's claim.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  The Veteran had VA examinations in March 2008 (with addendum opinion in April 2009), and in July and September 2012.  For reasons discussed below, the Board finds that the March 2008 and September 2012 examinations, cumulatively, are adequate for the purpose of deciding the claim on appeal decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The statute provides that the presumption of soundness applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. at 245.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran has contended that his cervical spine and thoracolumbar spine disorders are related to his second period of active service.  He testified at the August 2010 hearing that while he suffered injuries to his back prior to his active service, after treatment his symptoms resolved, and that his current cervical and thoracolumbar spine disorders arose as a result of an explosion while deployed in Iraq and falling down stairs.  

Initially, the Board acknowledges that the Veteran served on active duty from July 1987 to October 1987.  However, the Veteran has not alleged that his cervical and thoracolumbar spine disorders are related to this period of active service or that he experienced any continuity of symptomatology since that time.  Further, the service treatment records are completely absent for any complaints or documentation related to his back.  In fact, the first evidence of record of any complaint regarding his back was on March 1990 report of medical history wherein the Veteran reported recurrent back pain.  However, March 1990 report of medical examination found the spine was normal on clinical evaluation.  In light of the above, the Board finds that service connection is not warranted based on the Veteran's first period of active service.  

Next, the Board will turn to the second period of active service.  Significantly, there is no enlistment report of medical examination upon entry into the second period of active service.  Therefore, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 48.  

The medical evidence dated prior to the Veteran's second period of active service shows that the Veteran consistently complained of back pain.  March 1995 report of medical history shows the Veteran complained of recurrent back pain; clinical evaluation of the spine was normal.  An April 1997 annual medical certificate shows the Veteran reported he pulled a muscle in his lower back.  A May 1997 report of medical history noted he denied recurrent back pain but noted that he took Tylenol for back pain; clinical evaluation of the spine was normal.  In August 2004, he reported he fell on stairs with injury to his back.  X-rays of the cervical spine were normal.  An August 2004 report of medical examination found the spine was normal on clinical evaluation.  

August 2005 VA examination found normal cervical, thoracic and lumbar spines, including on x-rays, with no evidence of residuals of trauma.  On March 2008 VA examination, the examiner noted, upon review of the claims file, that the Veteran had mild degenerative disc and degenerative joint disease of the lumbar spine, as well as chronic pain/strain of the spine, and that he has had chronic pain/strain of the thoracolumbar spine since 1990.  The July 2012 VA examiner opined, after review of the claims file, that the Veteran's cervical and thoracolumbar spine sprain were at least as likely as not incurred in or caused by his in-service injury.  On September 2012 VA examination, after review of the claims file, the examiner opined that the Veteran's cervical and thoracolumbar spine disorders date back to the 1990s.  Based on the evidence above, the Board finds that the Veteran's cervical and thoracolumbar spine strain/sprain pre-existed his second period of active service.  In reaching this conclusion, the Board notes that there are conflicting medical opinions in the matter of a nexus between the Veteran's cervical and thoracolumbar spine strain/sprain and his service and trauma therein.  In weighing the respective medical opinions, the Board finds that the March 2008 and September 2012 VA medical opinions have greater probative value than the July 2012 VA medical opinion as they cited to clinical data to support their conclusion, including that there was evidence of back pain as early as 1990, clinical data which was not addressed or mentioned by the July 2012 examiner.  

Therefore, the question becomes whether the pre-existing cervical and thoracolumbar spine disorders were aggravated by active service.  

A February 2005 report of medical history noted his complaint of recurrent low and mid-back pain since a fall in August 2004 on the stairs.  Report of medical examination found the spine was abnormal on clinical evaluation, noting mild point-tenderness left of the T5-T6 region, and noted thoracic and lower back pain.  X-rays of the lumbar spine revealed smorles nodes at L2-L3.  

On August 2005 VA examination, the Veteran reported that he injured his back in 2004 in Iraq when his foot slipped, and he lost his balance and sustained an injury.  As noted above, x-rays of the cervical, thoracic, and lumbar spines were normal, and there was no evidence of residuals of trauma.  

On March 2008 VA examination, the Veteran stated that he has had back pain since 1990 and related multiple injuries to his back prior to the injury in 2004.  He further stated that he received treatment for the various injuries, including chiropractic treatment.  The examiner diagnosed mild degenerative disc and degenerative joint disease of the lumbar spine, as well as chronic pain/strain of the spine, and stated that the Veteran has had chronic pain/strain of the thoracolumbar spine since 1990.  It was opined that the x-rays currently confirming degenerative changes of the lumbar spine were the normal and natural expected clinical course of his prior physical condition, with onset in 1990, and therefore it was less likely as not his chronic cervical strain was permanently aggravated by the documented injury in 2004 during his second period of active service.  The examiner also noted that the Veteran had an acute exacerbation of his lumbar spine disorder at the time of the 2004 injury.  

In an April 2009 VA examination addendum opinion, it was noted that August 2008 private lumbar spine x-rays identified a small indentation on the anterior inferior vertebral body of L2, and September 2008 private MRI of the lumbar spine identified an "apparent old mild healed fracture of the inferior end plate of the L2 vertebral body" and disc abnormalities.  It was opined, after review of the claims folder and consulting medical literature, that the Veteran's current back condition was not related to his military service, noting diagnostic testing during active service in February 2005.  

On September 2012 VA examination, the Veteran reported his low back pain started after he fell down stairs in Iraq during active service.  After review of the claims folder and physical examination of the Veteran, it was opined that the current cervical and thoracolumbar spine disorders were less likely as not related to his in-service accident when he fell down steps, and that his cervical spine disorder was less than likely as not a secondary condition to his thoracolumbar spine disorder and/or caused, aggravated by, or related to his active service.  The examiner explained that his cervical and thoracolumbar spine disorders are documented back to the 1990s, and there was no permanent residual subject to service connection shown by the service treatment records or demonstrated by evidence immediately following service.  

In this case, the Board finds that the Veteran's pre-existing cervical and thoracolumbar spine disorders did not permanently increase in severity during service, that is, were not aggravated by service.  The Board recognizes that the Veteran complained of back pain during his second period of active service.  Even so, the most persuasive medical evidence indicates that any increase in disability was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153.  As noted above, the Veteran complained of back pain for many years prior to his second period of active service, and in 2008 (three years after active service), was found to have degenerative disc and degenerative joint disease of the lumbar spine.  Prior to 2008, including diagnostic testing during active service, there was no evidence of degenerative disc or degenerative joint disease of the spine.  Notably, the March 2008 VA examiner noted that the Veteran had an acute exacerbation of his lumbar spine disorder at the time of the 2004 injury.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).  As such, the Board finds that this opinion is persuasive evidence that any worsening of the Veteran's pre-existing cervical and thoracolumbar spine disorders during active service were temporary or intermittent flare-ups, and that his current cervical and thoracolumbar spine disorders are due to a natural progression of the conditions.  Such is supported by the September 2012 VA examiner's finding that there was no permanent residual subject to service connection shown by the service treatment records or demonstrated by evidence immediately following service.  

The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, 6 Vet. App. at 470.  The Veteran is competent to provide lay evidence with regard to his painful back.  The Board finds that the Veteran's statements regarding the worsening of his back pain during active service are competent and credible.  He has consistently reported that his back became more painful after the injury during his second period of active service, and his service treatment records reflect that he reported back pain.  Therefore, his reports are credible.  

However, to the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and such is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70 (1994).  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the instant case, the Board finds that the question regarding the potential aggravation of the Veteran's cervical and thoracolumbar spine disorders, beyond the natural progression of the disorders, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, while the Veteran is competent to describe his back symptoms such as increased pain, the Board accords his statements regarding the reason for the worsening of these symptoms little probative value as he is not competent to opine on such a complex medical question.  The Board again notes that, in order for service connection to be warranted on the basis of aggravation, the evidence must reflect that the disorder was aggravated beyond the natural progression of the illness.  In this case, the March 2008 VA examiner, who has the medical expertise to make such a determination and provided a report with rationale based upon all of the evidence of record, acknowledged the Veteran's reports of pain during service but opined that the Veteran's currently confirming degenerative changes of the lumbar spine were the normal and natural expected clinical course of his prior physical condition, with onset in 1990, and therefore it was less likely as not his chronic cervical strain was permanently aggravated by the documented injury in 2004 during his second period of active service.  Moreover, the September 2012 VA examiner found that the Veteran's cervical and thoracolumbar spine disorders are documented back to the 1990s, and no permanent residual was shown by the service treatment records or demonstrated by evidence immediately following service.  These medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board accords greater probative weight to the VA examiners' opinions.  Therefore, the Board finds that the Veteran's contentions regarding the aggravation of his cervical and thoracolumbar spine disorders while on active service are outweighed by the competent and probative VA examiner's findings.  As such, the Board finds that service connection for cervical and thoracolumbar spine disorders, based on aggravation, is not warranted.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cervical and thoracolumbar spine disorders.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for cervical and thoracolumbar spine disorders is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304.  



ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a thoracolumbar spine disorder is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


